COXE, District Judge
(orally). The importations consist of sweet-éned biscuits, known as “sugar wafers.” The collector assessed them under section 3 of the act of 1894 (28 Stat. 547), which provides for nonenumerated articles. The importer insists that they should have been admitted free of duty, under paragraph 667 of the same' act. The question depends upon the construction of paragraph 667, which provides for.“wafers, unmedicáted, and not edible.” It seems to me, in view of .the language itself and of the circumstances under which the corresponding paragraph of the act of 1890 was amended, that the paragraph was intended to provide for “unmedicated and nonedible wafers.” The importers insist ¿that it should be construed as if there were a paragraph for unmedicated wafers and also a paragraph for nonedible wafers. It is a familiar rule that in the construction of statutes punctuation should not be considered. The construction adopted by the board, especially in view of the decision of the court admitting these wafers free under the act of 1890, is the natural one. I think it but fair to presume that congress legislated with reference to that decision. The decision of the board of general appraisers is affirmed.